Approved.

IT IS SO ORDERED.

s/ James R. Knepp II
UNITES STATES DISTRICT JUDGE




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


       Krystal Tillman                  Case No: 3:21-CV-00123

       Plaintiff                        Judge James R. Knepp, II

       v.
                                        NOTICE OF DISMISSAL OF
       FAMILY DOLLAR STORES OF OHIO     POLICE OFFICER J. GOETZ
       INC., ET. AL.                    AND INTENTION TO PURSUE
                                        STATE CLAIMS AGAINST
       Defendants                       NAMED DEFENDANT FAMILY DOLLAR
                                        STORES OF OHIO, INC., AS FILED
                                        IN LOCAL COMMON PLEAS COURT




               Now comes Attorney Lafe Tolliver and hereby notices this

       Court that he is dismissing, with prejudice, the claims against

       the Defendant, Officer J. Goetz (#2641) and will proceed on the

       state claims against Family Dollar which are on the docket of

       the local common pleas court in case number: CI-0202002532.

               This notice is pursuant to FRCP 41(a)(1).

               A copy of this notice of dismissal has been filed with

       the Lucas County Common Pleas Court.
Respectfully submitted,



/s/ Lafe Tolliver, Attorney

Lafe Tolliver
316 North Michigan St. #514
Toledo, OH 43604
419 249 2703
Email: tolliver@juno.com


                    NOTICE OF SERVICE

A copy of same was mailed this 1st day of March 2021 via the USPS
to:[1] Attorney Terry Green, City of Toledo Law Department,
One Government Center, #2250, Toledo, Ohio 43604 and via his
email of: terry.green@toledo.oh.gov and to [2] Atty. Lidia
B. Ebersole, One SeaGate, Suite 1700, Toledo, Ohio 43604 and to
her email of: lebersole@ralaw.com and to Atty. Christopher
Cotter at: 222 South Main Street, #400, Akron, Ohio 44308.


/s/Lafe Tolliver, Attorney
